DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on June 18, 2021 is acknowledged.  The traversal is on the grounds that (1) all of the claims are properly presented in the same application; (2) undue diverse searching should not be required; and (3) all claims should be examined together.  This is not found persuasive because the Applicant has not pointed out any specific errors in the restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaka, US Patent 5,685,912, in view of Kobrin et al, US Patent 9,725,805 B2.
Regarding claim 1, Nishizaka teaches an exhaust device comprising: a first pressure regulator 14 provided in an exhaust pipe 22 connected to a processing container 11; a second pressure regulator 17 provided on a downstream side of the first pressure regulator 14; and a first vacuum gauge 19 provided on an upstream side of the first pressure regulator.

Kobrin et al teaches placing pressure sensors 124, 136, 148 between a first pressure regulator 120, 132, 144 and a second pressure regulator 126, 138, 150. 
The motivation for placing a second vacuum gauge between the first pressure regulator and the second pressure regulator of Nishizaka is to measure the pressure in the pipe between the first and second pressure regulator as taught by Kobrin et al. Furthermore, it was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to place a second vacuum gauge in the space between the first pressure regulator and second pressure regulator of Nishizaka as taught by Kobrin et al.
Regarding claim 2, Nishizaka teaches a controller 16 configured to control the first pressure regulator 14 and the second pressure regulator 17, wherein the controller regulates 16 the second pressure regulator 17 such that a pressure detected by the second vacuum gauge becomes a predetermined set value (Column 6 lines 1-4).  
Regarding claim 3, Nishizaka teaches the controller 16 regulates the second pressure regulator before performing a film formation in the processing container (Column 6 lines 1-49).  
Regarding claim 11, Nishizaka teaches that the controller 16 regulates the second pressure regulator 17 in a state where a reaction gas (typically an inert gas to 
Regarding claim 12, Nishizaka teaches that the controller regulates the second pressure regulator just before reaction gas is supplied into the processing container and typically the temperature is constant when the gas is supplied, thus, the controller regulates the second pressure regulator in a state where an inside of the processing container is maintained at a constant temperature. (Column 6 lines 1-5)  The Examiner notes that the specific temperature of the container when the valve is controlled is an intended use of the apparatus and if the temperature of the processing container is held not to be constant (as asserted by the Examiner), then the apparatus of Nishizaka and Kobrin et al, is capable of functioning in the claimed manner and maintaining a constant temperature during the raising pressure.
Regarding claim 13, Nishizaka teaches controlling a pressure in the processing container to be equal to or higher than a predetermined pressure, the controller regulates the second pressure regulator such that conductance of the second pressure regulator is reduced, and then regulates the first pressure regulator such that the pressure in the processing container becomes a desired pressure.  (Column 6 lines 1-50)
Regarding claims 10-13, the limitations of claims 5-8 and 10-13 are intended uses of the controller. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Nishizaka, Kobrin et al, and Wu teach all of the claimed structure and is capable of functioning in the claimed manner, therefore the claimed limitations do not differentiate the claimed invention from the prior art.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaka and Kobrin et al as applied to claims 1-3 and 11-13 above, and further in view of Wu, US Patent 5,948,169.
Regarding claims 4 and 9, Nishizaka and Kobrin et al differ from the present invention in that they do not teach that the second vacuum gauge is connected to the exhaust pipe via an isolation valve.  
Wu teaches a vacuum gauges 505, 507 are connected to the exhaust pipe 501a via an isolation valve 504, 506. (Column 5 lines 1-45)
The motivation for adding an isolation valve to the second vacuum gauge of Nishizaka and Kobrin et al is to isolate the second vacuum gauge as taught by Wu.

Regarding claims 5 and 10, Wu teaches the controller closes the isolation valve when the isolating the valve is desired. Therefore it would have been obvious for the controller to isolate the second vacuum gauge when performing the film formation in the processing container if the isolation is desired.  
Regarding claim 6, Nishizaka teaches that the controller 16 regulates the second pressure regulator 17 in a state where a reaction gas (typically an inert gas to raise the pressure to the processing pressure via inlet 21) is supplied into the processing container.  (Column 6 lines 1-5) The Examiner notes that the specific gas supplied is an intended use of the apparatus and if the reaction gas is held not to be an inert gas (as asserted by the Examiner), then the apparatus of Nishizaka, Kobrin et al, and Wu is capable of functioning in the claimed manner and supply an inert gas during the raising pressure.
Regarding claim 7, Nishizaka teaches that the controller regulates the second pressure regulator just before reaction gas is supplied into the processing container and typically the temperature is constant when the gas is supplied, thus, the controller regulates the second pressure regulator in a state where an inside of the processing container is maintained at a constant temperature. (Column 6 lines 1-5)  The Examiner notes that the specific temperature of the container when the valve is controlled is an intended use of the apparatus and if the temperature of the processing container is held not to be constant (as asserted by the Examiner), then the apparatus of Nishizaka, 
Regarding claim 8, Nishizaka teaches controlling a pressure in the processing container to be equal to or higher than a predetermined pressure, the controller regulates the second pressure regulator such that conductance of the second pressure regulator is reduced, and then regulates the first pressure regulator such that the pressure in the processing container becomes a desired pressure.  (Column 6 lines 1-50)
Regarding claims 5-8, the limitations of claims 5-8 and 10-13 are intended uses of the controller. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Nishizaka, Kobrin et al, and Wu teach all of the claimed structure and is capable of functioning in the claimed manner, therefore the claimed limitations do not differentiate the claimed invention from the prior art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sano, US Patent 9,353,438 B2, in view of Nishizaka, US Patent 5,685,912, in view of Kobrin et al, US Patent 9,725,805 B2.
Sano teaches a plurality of processing apparatus PM1-PM4 each having an APC 212, 222, 232, 242.
Sano differs from the present invention in that Sano et al does not teach that each of the plurality of processing apparatus includes: a first pressure regulator provided in an exhaust pipe connected to a processing container; a first vacuum gauge provided on an upstream side of the first pressure regulator; and a second pressure regulator provided on a downstream side of the first pressure regulator; a second vacuum gauge provided between the first pressure regulator and the second pressure regulator; and a controller configured to regulate the second pressure regulator of each of the plurality of processing apparatus such that a pressure of each of the plurality of processing apparatus detected by the second vacuum gauge become substantially the same as each other.
Nishizaka teaches an exhaust device comprising: a first pressure regulator 14 provided in an exhaust pipe 22 connected to a processing container 11; a second pressure regulator 17 provided on a downstream side of the first pressure regulator 14; a first vacuum gauge 19 provided on an upstream side of the first pressure regulator; and a controller 16 configured to regulate the second pressure regulator 17 to set a pressure in the pipe between the first pressure regulator and the second pressure regulator and thus each of the plurality of a pressure of each of the plurality of processing apparatus become substantially the same as each other. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the APC of Sano with the exhaust device of Nishizaka.
Sano and Nishizaka differ from the present invention in that they do not teach a second vacuum gauge provided between the first pressure regulator and the second pressure regulator.  
Kobrin et al teaches placing pressure sensors 124, 136, 148 between a first pressure regulator 120, 132, 144 and a second pressure regulator 126, 138, 150. 
The motivation for placing a second vacuum gauge between the first pressure regulator and the second pressure regulator of Sano and Nishizaka is to measure the pressure in the pipe between the first and second pressure regulator as taught by Kobrin et al. Furthermore, it was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to place a second vacuum gauge in the space between the first pressure regulator and second pressure regulator of Sano and Nishizaka as taught by Kobrin et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716